DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 10-12 in the reply filed on 06/02/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2020097191, hereinafeter JP’191, listed in IDS.
  Regarding Claim 1 JP’191 discloses a forming apparatus comprising: a conveyance unit configured to convey along a conveyance path a formation 5sheet that expands due to irradiation with electromagnetic waves (Figure 4, translated- [0046], [0048], conveyance unit-30, forming sheet/expandable medium-10, irradiation unit-51 include a radiation heating device such as an infrared heating device ), in a state in which tension is applied to the formation sheet to warp the formation sheet in accordance with the conveyance path that is convexly bent (Figure 4); and an irradiation unit configured to irradiate with the electromagnetic waves the formation sheet during conveyance by the conveyance unit of the formation sheet in the 10state in which the tension is applied (Figure 4, a predetermined electromagnetic wave is irradiated to a conveyance path bent in a convex shape from the upper side of the top portion of the conveyance path).
Regarding Claim 2, JP’191 discloses  forming apparatus according to claim 1, wherein after feeding the formation sheet into a region of irradiation with the electromagnetic waves by conveying the formation sheet in an upwardly tilted direction (Figure 4, showing the formation sheet into a region of irradiation in the conveying direction with an upward tilt), the 15conveyance unit discharges the formation sheet to an exterior of the region of irradiation with the electromagnetic waves by conveying the formation sheet in a downwardly tilted direction (Figure 4, showing the formation sheet into a region of irradiation in the conveying direction with an downward tilt).
Regarding Claim 3, JP’191 discloses the conveyance unit conveys the formation sheet, from a direction forming an obtuse angle with a direction opposite to a first direction and toward a region of irradiation with the electromagnetic waves (shown in the Figure annotated below; obtuse angle-b), and conveys the formation sheet from the region of irradiation with the electromagnetic waves toward a direction forming an acute angle with the first direction (shown in the Figure annotated below; acute angle-a).

    PNG
    media_image1.png
    506
    872
    media_image1.png
    Greyscale

Regarding Claim 6, JP’191 discloses the irradiation unit is disposed at a convex side of the conveyance path (Figure 4).
Regarding Claim 7, JP’191 discloses the irradiation unit is disposed at a position of irradiation with the electromagnetic waves toward an upside of an apex of the conveyance path (Figure 4, irradiation unit-51 placed at a position of an apex of the conveyance path).
Regarding Claim 8, the formation sheet comprises: 20a base, a thermally expansive layer that is stacked on one main surface of the base and configured to expand due to heating (Figure 1a, substrate/base-11, foamed layer-12 expanded by heating is laminated on the surface-11), and a thermal conversion layer that is stacked on another main surface of the base or the thermally expansive layer and configured to heat the thermally expansive layer 25by absorbing the electromagnetic waves to convert the absorbed electromagnetic waves into heat (Figure 1a, translated- [0036], [0037], foam promoting layer/thermal conversion layer-15 stacked on the expansive layer-12).  
Regarding Claim 9, the conveyance unit conveys the formation sheet in a state in which thermal conversion layer faces the irradiation unit (Figure 1a-b, [0048]).
Regarding Claim 13, JP’191 discloses  conveyance apparatus comprising: an irradiation unit configured to irradiate with electromagnetic waves ; and a conveyance unit configured to, in a region of irradiation with the 5electromagnetic waves, convey along a conveyance path a formation sheet that expands due to irradiation with electromagnetic waves (Figure 4, translated- [0046], [0048], conveyance unit-30, forming sheet/expandable medium-10, irradiation unit-51 include a radiation heating device such as an infrared heating device), in a state in which tension is applied to the formation sheet to warp the formation sheet in accordance with the conveyance path that is convexly bent (Figure 4).
Regarding Claim 14, JP’191 discloses the conveyance unit, after feeding of the formation sheet into the region of irradiation with the electromagnetic waves by conveyance of the formation sheet in an upwardly tilted direction (Figure 4, showing the formation sheet into a region of irradiation in the conveying direction with an upward tilt), discharges the formation sheet to an exterior of the region of irradiation with the electromagnetic waves by conveying the formation sheet in a 15downwardly tilted direction (Figure 4, showing the formation sheet into a region of irradiation in the conveying direction with downward tilt).
Regarding Claim 15, JP’191 discloses wherein the conveyance unit causes the formation sheet that expands due to irradiation with the electromagnetic waves to pass through the region of irradiation with the 20electromagnetic waves by conveying the formation sheet (Figure 4)(i) from a direction forming an obtuse angle with a direction opposite to a first direction and (ii) toward the region of irradiation with the electromagnetic waves, and conveying the formation sheet (i) in a direction forming an acute angle 25with the first direction and (ii) from the region of irradiation with the electromagnetic waves (shown in the above annotated Figure).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2020097191, hereinafter JP’191 in view of Okamura (US 20180104968).
Regarding Claim 4, JP’191 discloses a conveyer configured to convey the formation sheet along the conveyance path (Figure 4) but didn’t explain a tension unit explicitly to apply tension to the formation sheet. In the same field of endeavor pertaining to the art, JP’256 discloses a tension unit configured to apply to the formation sheet the tension in accordance with the conveyance path (Figure 1, [0023], tension unit-21)
It would be obvious for one ordinary skilled in the art to combine the teachings of a tension unit taught by Okamura with that of JP’191 such that is positioned on an upstream side of the formation position in a conveying direction, which pushes the conveyed sheet toward the distal end portion by giving tension (Claim 1, Okamura).
Regarding Claim 5, JP’191 discloses the conveyer comprises (i) a conveyance belt configured to carry the formation sheet and travels along the conveyance path (Figure 4), and (ii) a guide unit configured to support the conveyance belt in a state of bending of the conveyance belt in accordance with the conveyance path (Figure 4, translated-[0046], guide unit-32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/DEBJANI ROY/           Examiner, Art Unit 1741